Petition for writ of certiorari is granted, and the writ may issue forthwith.
Petitioner’s motion for stay of proceedings pending review is granted.
The parties are directed to brief and argue the issue, along with other issues presented by the case, of whether or not the *902Administrative Procedures Act, G. L. 1956 (1969 Reenactment) §42-35-1, et seq., has any effect on the method of review in this case.
Louis A. Mascia, for petitioner. Julius C. Michaelson, Attorney General, F. Thomas O’Halloran, Asst. Legal Counsel, Office of Special Counsel, for respondent.